In the United States Court of Federal Claims
                                           No. 22-648
                                   Filed: November 15, 2022 †
                                       ***(SEALED)***


    SYSTEMS IMPLEMENTERS, INC.,

                     Plaintiff,

    v.

    THE UNITED STATES,

                     Defendant,

    and

    OM GROUP, INC.,

                     Intervenor-Defendant.


David S. Black and Gregory R. Hallmark, with Amy L. Fuentes and Danielle R. Rich, Holland &
Knight LLP, Tysons, Virginia, for Plaintiff.

P. Davis Oliver, Senior Trial Counsel, with Douglas K. Mickle, Assistant Director, Patricia M.
McCarthy, Director, Commercial Litigation Branch, Brian M. Boynton, Principal Deputy
Assistant Attorney General, Civil Division, U.S. Department of Justice, Washington, D.C.,
Major Alissa J. K. Schrider, Acting Chief, Field Support Branch and Heidi Fischer, Attorney-
Advisor, Acquisition & Fiscal Law Division, U.S. Air Force, for Defendant.

Eric A. Valle, with Matthew E. Feinberg, Katherine B. Burrows, and Jacqueline K. Unger,
PilieroMazza PLLC, Washington, D.C., for Intervenor-Defendant.

                         MEMORANDUM OPINION AND ORDER

TAPP, Judge.




†
  This Order was originally filed under seal on October 28, 2022, (ECF No. 48). The Court
provided parties the opportunity to review this Opinion for any proprietary, confidential, or other
protected information and submit proposed redactions. The proposed redactions were filed on
November 14, 2022, (ECF No. 50) and are accepted by the Court. Thus, the sealed and public
versions of this Opinion differ only to the extent of those redactions, the publication date, and
this footnote.
        This bid protest considers whether the United States Air Force (“Air Force”) erred when
it awarded OM Group, Inc. (“OM Group”) an information technologies support services contract
at Hill Air Force Base, Utah. Systems Implementers, Inc. (“Systems Implementers”), a
disappointed offeror, challenges the United States on two core issues. First, whether the Air
Force improperly awarded the other offerors, OM Group and Transcend Technological Systems,
Inc. (“Transcend”), strengths for corporate experience with management of a data center,
technologies, and cyber risk management. Second, whether the Air Force failed to comply with
the Solicitation’s evaluation criteria regarding onboarding and technology capabilities. Systems
Implementers requests declaratory relief providing that the Agency’s award lacks a rational basis
and is otherwise unreasonable, arbitrary and capricious, and contrary to applicable law and
regulation. Lastly, Systems Implementers seeks a permanent injunction requiring (1) the Air
Force to reevaluate proposals, (2) OM Group to stop performance, and (3) termination of the
award to OM Group. The Court finds that the Air Force’s determination fell squarely within the
zone of reasonable decisions in reviewing and deciding awards based on a best-value tradeoff. In
this case, the Air Force’s best-value determination did not lack a rational basis.

        Accordingly, the Court denies Systems Implementers’ Motion for Judgment on the
Administrative Record, (Pl.’s MJAR, ECF No. 40), and grants the United States’ and OM
Group’s Cross-Motions for Judgment on the Administrative Record. (Def.’s xMJAR, ECF No.
43; Int.-Def.’s xMJAR, ECF No. 42).

                                       I.    Background

        The procurement at issue involves information technology engineering, design, security,
and support services for the Hill Enterprise Data Center (“HEDC”) at Hill Air Force Base in
Utah. (Administrative Record “AR” 364, ECF Nos. 30–39). 1 The Solicitation, 2 issued on January
23, 2020, called for “Sustainment, Modernization, and Consolidation” of the HEDC and sixteen
other “Portable Operating Data Centers” in the HEDC network. (AR 359, 364). That network
hosts over 2,000 physical and virtual servers for over 250 applications. (AR 364). The
Solicitation’s Performance Work Statement (“PWS”) defined the scope of work:

            The scope of this contract is to provide engineering, continual architecture
            design and sustainment, application onboarding, operations support, and
            program/project management services to continue HEDC Lifecycle support
            and evolve the HEDC’s current application hosting Platform-as-a-Service
            (PaaS), Software-as-a-Service (SaaS), traditional and cloud native
            application onboarding, architecture design, engineering modernization, and
            quality and configuration management in both the classified and unclassified
            enclaves.

(Id.).


1
  The Administrative Record, (ECF Nos. 31–39), is consecutively paginated, thus the Court will
cite to the record using “(AR __).”
2
    Request for Proposal No. FA8201-20-R-0005.

                                                 2
       The Solicitation stated the Air Force would make a single award based on a best-value
tradeoff. (AR 459–60). The Solicitation further explained that the Air Force would evaluate the
value of proposals based on its “integrated assessment” of two factors: Technical and Price. (AR
460). The Solicitation stated that Factor 1, the Technical evaluation, would consist of five
subfactors of approximately equal importance. (Id.). Factor 1 would involve both a Technical
Rating and a Technical Risk Rating, also of equal importance. (Id.). The Technical Rating
considered strengths and deficiencies of proposals, while the Technical Risk Rating included
only consideration of whether a flaw in the proposal either “increases” or “appreciably
increases” the risk of unsuccessful performance. (Id. (see definitions of “Weakness” and
“Significant Weakness”)). These ratings were applied to each of the five Technical subfactors:
(1) Scenario 1 – Onboarding and Technology Capabilities; (2) Scenario 2 – Program and
Configuration Management; (3) Corporate Experience; (4) Transition Plan; and (5)
Cybersecurity. (Id.).

       The Air Force assigned Subfactors 1–3 Technical Ratings ranging from “Unacceptable”
to “Outstanding” based on the “quality of the offeror’s technical solution” to the Air Force’s
requirement:




(AR 461). Those first three Subfactors were also assigned Technical Risk Ratings ranging from
“Unacceptable” to “Low” risk:




                                               3
(AR 461–62). Subfactors 4 and 5 were assigned either “Acceptable” or “Unacceptable”
Technical Ratings and Technical Risk Ratings based on whether the proposal met the
requirements of the Solicitation:




(AR 462). The evaluation of the Technical Factor and its five subfactors was “significantly more
important than price.” (AR 460).

        The first two Subfactors presented hypothetical scenarios; proposals would be evaluated
based “on the degree to which the offeror demonstrates a comprehensive and in-depth approach
to the scenario requirements[.]” (AR 462–63). For example, Subfactor 1 required offerors to
onboard a software application called “SystemX” to the data center. (AR 454). The Solicitation
stated the Agency would evaluate the offerors’ approaches to providing a solution overview, a
project plan summary, a project schedule, a bill of materials summary, and a risk management
summary. (AR 463). As mentioned above, the offerors’ approaches to the two hypothetical
scenarios in Subfactors 1 and 2 were assigned a Technical Rating from “Unacceptable” to
“Outstanding.” (AR 461).

       Subfactor 3—“Corporate Experience”—focused on “the degree to which the offeror’s
examples of corporate experience within the last five years demonstrates depth and breadth of
experience” in five areas: (1) Management of a Data Center; (2) Onboarding of Legacy
Applications; (3) Technologies used; (4) Risk Management; and (5) Cybersecurity. (AR 464).

       The Air Force initially awarded the contract to Transcend in June 2020. (AR 6070–79).
Systems Implementers and OM Group protested at the Government Accountability Office
(“GAO”). (AR 12673). In response, the Air Force took corrective action which included
terminating the award, reevaluating proposals, and making a new source selection decision. (Id.).
While the Air Force was doing so, Systems Implementers filed a second GAO protest
challenging the adequacy of discussions and the Air Force’s limitations on proposal revisions.
(AR 12673–74). The GAO dismissed the second protest as premature. (AR 12674).


                                                4
        The Air Force reevaluated each offeror’s proposals on each of the five Technical
subfactors. For Subfactor 1, involving the first hypothetical scenario, Systems Implementers,
OM Group, and Transcend all received Acceptable/Low Risk ratings. (AR 9906–07). Systems
Implementers received no strengths and one weakness, which the Air Force concluded was
“minor.” (AR 9843). OM Group received no strengths and two weaknesses, which the Air Force
also concluded were “minor.” (AR 9798). Transcend received no strengths or weaknesses. (AR
9863–64). The Air Force noted that each of these three offerors reached similar end states and
there was “little overall differentiation between offerors for the technical rating[,]” despite
Systems Implementers’ more detailed approach. (AR 9909 (noting that Systems Implementers’
more detailed approach was itself “not more advantageous to the Government” because each
offeror met the end state requirement)).

       For Subfactor 2, encompassing the second hypothetical scenario, Systems Implementers
received an Acceptable/Low Risk rating while OM Group and Transcend both received the
higher Good/Low Risk ratings. (AR 9910). The Air Force identified two strengths and no
weaknesses for OM Group and Transcend. (Id.). The Air Force determined that Systems
Implementers’ proposal for Subfactor 2 presented no strengths or weaknesses. (Id.).

        For Subfactor 3, Systems Implementers, OM Group, and Transcend all earned Good/Low
Risk ratings. (AR 9913–14). Systems Implementers demonstrated two strengths for
“Management of a Data Center” and “Onboarding Legacy Applications.” (AR 9846–47). The
Air Force awarded OM Group three strengths for “Management of a Data Center,”
“Technologies,” and “Cyber Risk Management.” (AR 9802–03). Transcend received strengths in
“Technologies” and “Cyber Risk Management.” (AR 9868–69). The Air Force concluded that
the strengths of OM Group’s and Transcend’s proposals provided a greater overall benefit than
Systems Implementers’ proposal with respect to Subfactor 3. (AR 9919).

       For Subfactors 4 and 5, Systems Implementers, OM Group, and Transcend each received
“Acceptable” ratings, and the Air Force concluded there was no differentiation between the three
proposals on either subfactor. (AR 9920–21). The Air Force summarized its Subfactor Technical
Ratings in the following chart:




(AR 9921). The Agency also noted that all offerors’ price proposals were complete, reasonable,
and balanced:


                                               5
(AR 9923).

       Following the reevaluation of proposals, the Air Force Contracting Officer (“CO”)
determined that OM Group’s proposal offered the best overall value and awarded it the contract.
(AR 12674). Although the CO found Systems Implementers’ proposal “awardable, affordable
and executable[,]” it was ultimately more expensive and not as highly rated as the proposals from
OM Group or Transcend. (Id.). Thus, the CO determined that System Implementers’ proposal
was not in the best interests of the Air Force. (Id.).

       The Air Force’s Source Selection Authority determined that OM Group’s proposal
offered the best value to the government based on OM Group’s relative technical strengths and
low relative price. (AR 9926, 9946). The Air Force concluded that OM Group’s “strength and
experience in applied research and development and investment in and use of innovative
technologies and federated methodologies, including automation to expedite cloud migration . . .
represents greater value to the Government and warrants paying the nominal price difference”
between OM Group’s proposal and Transcend’s proposal. (AR 9949).

        After the Air Force notified Systems Implementers of the planned award to OM Group,
Systems Implementers launched a size protest before the Small Business Administration. (AR
10400–11238). That protest failed, and the Air Force formally awarded the contract to OM
Group on February 8, 2022. (AR 11240, 9969). Systems Implementers renewed its protest of the
award before the GAO but was denied on June 1, 2022. (AR 12669–99). The parties have filed
cross-motions for judgment on the administrative record. This matter is now fully briefed and
ripe for a decision on the merits.

                                        II.   Analysis

       Systems Implementers challenges the United States on two main grounds. First, Systems
Implementers argues that the Air Force conducted flawed evaluations of the other offerors, OM
Group and Transcend, under Subfactor 3. (Pl.’s MJAR at 19–34). Within this argument, Systems
Implementers contends that (1) OM Group improperly received a strength for “Management of a
Data Center,” (2) OM Group and Transcend improperly received strengths for cloud migration
“Technologies,” and (3) OM Group improperly received a strength for “Cyber Risk
Management.” (Id.). Second, Systems Implementers argues that the Agency failed to comply
with the Solicitation’s evaluation criteria under Subfactor 1. (Id. at 34–38).

        Where parties move for judgment on the administrative record, RCFC 52.1 provides a
procedure for parties to seek the equivalent of an expedited trial on a “paper record, allowing
fact-finding by the trial court.” Bannum, Inc. v. United States, 404 F.3d 1346, 1356 (Fed. Cir.
2005). Unlike summary judgment standards, genuine issues of material fact do not preclude


                                                6
judgment on the administrative record. Id. at 1355–56. Questions of fact are resolved by
reference to the administrative record. Id. at 1356.

        When presented with a challenge to a procurement award, “[t]he task of the reviewing
court is to apply the appropriate [Administrative Procedure Act] standard of review, 5 U.S.C. §
706, to the agency decision based on the record the agency presents to the reviewing court.” Fla.
Power & Light Co. v. Lorion, 470 U.S. 729, 743–44 (1985); 28 U.S.C. § 1491(b)(4) (citing 5
U.S.C. § 706 (the “APA”)). Under the APA standard, “[i]n a bid protest case, the inquiry is
whether the agency’s action was arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law and, if so, whether the error is prejudicial.” Glenn Def. Marine (ASIA), PTE
Ltd. v. United States, 720 F.3d 901, 907 (Fed. Cir. 2013). Thus, judicial review of agency action
under the APA proceeds on two tracks: (1) the Court might find that the agency’s decision
lacked either a rational basis or support from the administrative record or was arbitrary and
capricious; and/or (2) the Court could find the agency’s procurement procedure involved a
regulatory or statutory violation. Weeks Marine, Inc. v. United States, 575 F.3d 1352, 1358 (Fed.
Cir. 2009). When the agency’s conduct fails under this standard of review, the Court must then
decide if the “bid protester was prejudiced by that conduct.” Bannum, Inc., 404 F.3d at 1351. The
protester can establish prejudice by showing “that there was a ‘substantial chance’ it would have
received the contract award but for the [agency’s] errors.” Id. at 1353.

        To determine whether an agency decision was arbitrary or capricious, the Court should
not substitute its own judgment for that of the agency, but should determine whether it was
“legally permissible, reasonable, and supported by the facts.” UnitedHealth Mil. & Veterans
Servs., LLC v. United States, 132 Fed. Cl. 529, 551 (2017). The Court’s standard of review “is
highly deferential.” Advanced Data Concepts, Inc. v. United States, 216 F.3d 1054, 1058 (Fed.
Cir. 2000). “If the court finds a reasonable basis for the agency’s action, the court should stay its
hand even though it might, as an original proposition, have reached a different conclusion as to
the proper administration and application of the procurement regulations.” Weeks Marine, Inc.,
575 F.3d at 1371 (quoting Honeywell, Inc. v. United States, 870 F.2d 644, 648 (Fed. Cir. 1989)).

        “Procurement officials have substantial discretion to determine which proposal represents
the best value for the government.” E.W. Bliss Co. v. United States, 77 F.3d 445, 449 (Fed. Cir.
1996). This is particularly true regarding “the minutiae of the procurement process[.]” Id.
(“matters [such] as technical ratings . . . involve discretionary determinations of procurement
officials that a court will not second guess.”); see also Widnall v. B3H Corp., 75 F.3d 1577, 1580
(Fed. Cir. 1996) (the Court’s role in reviewing a best value determination is to assess whether
“an agency’s procurement decision is grounded in reason” and complied with applicable
procurement laws and regulations). However, if “the agency ‘entirely fail[s] to consider an
important aspect of the problem [or] offer[s] an explanation for its decision that runs counter to
the evidence before the agency,’” then the decision lacks a rational basis and is “arbitrary and
capricious.” Ala. Aircraft Indus., Inc.-Birmingham v. United States, 586 F.3d 1372, 1375 (Fed.
Cir. 2009) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983)).

        The Court is bound to the administrative record and “will not put words in an agency’s
mouth or invent supporting rationales the agency has not itself articulated . . . .” ENGlobal Gov’t
Servs., Inc. v. United States, 159 Fed. Cl. 744, 764 (2022) (quoting IAP Worldwide Servs., 159


                                                  7
Fed. Cl. 265, 286 (2022)). The Court must be cautious of post hoc rationale or “any rationale that
departs from the rationale provided at the time the procuring agency made its decision.” Sys.
Stud. & Simulation, Inc. v. United States, 152 Fed. Cl. 20, 32 (2020) (quoting Raytheon Co. v.
United States, 121 Fed. Cl. 135, 158 (2015)), aff’d 809 F.3d 590 (Fed. Cir. 2015).

       A. The Air Force’s evaluation of OM Group’s and Transcend’s proposals under
          Subfactor 3 was not flawed.

        Systems Implementers argues that the Air Force engaged in a flawed evaluation of its
competitors’ proposals under Subfactor 3. (Pl.’s MJAR at 19–34). Importantly, the Agency
identified Subfactor 3 as the key distinguishing factor in the award decision to OM Group. (AR
9948 (“Subfactor 3 is what provides the differentiation in value to the Government.”)). In
response, Systems Implementers raises three issues related to the Air Force’s evaluation criteria
for Subfactor 3. First, Systems Implementers argues that the Solicitation sought experience in
physical data center management, but the Agency evaluated proposals based on cloud-related
experience. (Pl.’s MJAR at 20). Second, Systems Implementers argues OM Group and
Transcend received strengths for “technologies” that support cloud services not listed in the
Solicitation under Subfactor 3. (Id. at 27). Third, Systems Implementers maintains that OM
Group improperly received a strength for its cyber risk management when it failed to
demonstrate experience with cybersecurity. (Id. at 31). The Court addresses each issue in turn.

               i. The Air Force properly awarded a strength to OM Group for its experience
                  with “Management of a Data Center.”

       Systems Implementers argues that OM Group should not have received a strength for its
experience with “Management of a Data Center.” (Pl.’s MJAR at 20). Specifically, Systems
Implementers contends that the Air Force violated the terms of the Solicitation because OM
Group’s strength was based on managing a cloud environment, but such experience “[does] not
involve a ‘data center’ at all” when data centers definitionally require a physical space. (Id.).
Systems Implementers concludes that the Agency violated the express terms of the Solicitation
when it awarded a strength to OM Group. (Id.).

        The United States counters that the Air Force complied with the stated evaluation criteria
because cloud migration necessarily involves a physical data center. (Def.’s xMJAR at 16). The
United States also argues that governmental agencies are transitioning toward cloud services
because they provide “more efficient infrastructure” and the Solicitation’s terms reflected this
effort to modernize. (Id.). The United States argues that Systems Implementers’
contemporaneous understanding, when paired with the congruent understanding among its
competitors, demonstrates that Systems Implementers believed cloud migration applied to data
center management experience for Subfactor 3. (Id. at 18–19 (citing AR 9846, 8239–41, 9802,
9867). For its part, OM Group notes that the Solicitation “did not define what experience would
qualify as ‘Management of a Data Center.’” (Int.-Def.’s xMJAR at 21). Instead, OM Group
argues, the Solicitation made clear that evaluation of corporate experience under Subfactor 3
would be tied to PWS requirements. (Id. at 22). Those requirements, OM Group maintains,
“clearly encompass cloud migration and management of a cloud environment such that
experience in those areas is intrinsic to the type of management experience” the Air Force would



                                                8
evaluate. (Id.). Both the United States’ and OM Group’s arguments are persuasive while Systems
Implementers’ is not.

        The Air Force is required to evaluate all offers according to the terms and conditions of
the Solicitation. See FAR 15.305(a) (“An agency shall evaluate competitive proposals and then
assess their relative qualities solely on the factors and subfactors specified in the solicitation.”).
As stated above, Subfactor 3 set forth its evaluation criteria as assessing the breadth and depth of
each offeror’s corporate experience with “Management of a Data Center.” (AR 464). This
experience was comprised of two subfactors: (a) “[t]ier of data center (Uptime Institute Data
Center Site Infrastructure Tier Standard) minimum acceptability for this subfactor is Tier 1” and
(b) “[m]ulti-tenancy characteristics of application and infrastructure[.]” (Id.).

        Systems Implementers primarily relies on Office of Management and Budget
Memorandum M-16-19 (“OMB memo”) that is “referenced” in the Solicitation, to support its
argument that a data center must have a physical component. 3 (Pl.’s MJAR at 4, 20–22). Systems
Implementers argues the OMB memo defines tiered data centers under Uptime Institutes’
classification system which expressly excludes cloud services. (Id. at 21–22). It emphasizes that
“the data center must have a physical space with supporting physical infrastructure, such as a
power supply, cooling system, and backup generator.” (Id. at 22 (citing Uptime Institute’s
website)). Under this definition “private sector-provided cloud services” are explicitly distinct
from data centers. (Id.). 4 Systems Implementers asserts that “tier of data center” under Subfactor
3 “is the exact same classification system announced in the Solicitation” and therefore
experience with cloud migration is necessarily excluded from management of a data center. (Id.).
Systems Implementers’ argument is unconvincing.

        As an initial matter, the OMB memo itself stipulated that the distinction it draws between
a tiered data center and private sector-provided cloud services is specifically “for the purposes of
this memorandum . . . .” (AR 12637 (emphasis added)). This plainly contravenes Systems
Implementers’ argument that the OMB memo clarifies the term “tiered data center” for purposes


3
 Office of Management and Budget, Data Center Optimization Initiative, Memorandum M-16-
19 (Aug. 1, 2016) (“OMB Memo M-16-19”) (available at
https://datacenters.cio.gov/assets/files/m_16_19.pdf).
4
    OMB Memorandum M-16-19 states:

        Data centers shall be categorized into two groups: tiered data centers and non-tiered
        data centers. Tiered data centers are defined as those that utilize each of the
        following: 1) a separate physical space for IT infrastructure; 2) an uninterruptible
        power supply; 3) a dedicated cooling system or zone; and 4) a backup power
        generator for prolonged power outages. All other data centers shall be considered
        non-tiered data centers. Private sector-provided cloud services are not considered
        data centers for the purposes of this memorandum, but must continue to be included
        in agencies’ quarterly inventory data submissions to OMB.

(Pl.’s MJAR at 15) (emphasis removed).

                                                  9
of the Solicitation. Furthermore, despite Systems Implementers’ reliance on the OMB memo,
there is no clear incorporation of its definitions in the Solicitation. (See generally AR 364–365).
Where a protest involves the interpretation of the terms of a solicitation, it presents a question of
law. Banknote Corp. of Am., Inc. v. United States, 365 F.3d 1345, 1353 (Fed. Cir. 2004), aff’d 56
Fed. Cl. 377 (2003). As with matters of contract interpretation, the Court must give the text of
the solicitation its plain and ordinary meaning. Id. It “must interpret [the solicitation] as a whole”
and in a manner that gives reasonable effect “to all parts and avoids conflict or surplusage of its
provisions.” Gardiner, Kamya & Assocs., P.C. v. Jackson, 467 F.3d 1348, 1353 (Fed. Cir. 2006)
(internal quotation marks and citation omitted). The Court analyzes the terms of the solicitation
by applying the principles governing contract interpretation. Grumman Data Sys. Corp. v.
Dalton, 88 F.3d 990, 997–98 (Fed Cir. 1996) (principles governing contract interpretation apply
“with equal force” in interpreting solicitations).

        Incorporation by reference integrates material from other documents into a “host
document” by clearly citing that material so they effectively become part of the host document.
CSI Aviation, Inc. v. Dep’t of Homeland Sec., 31 F.4th 1349, 1355 (Fed. Cir. 2022) (internal
citations omitted); Linc Gov’t Servs., LLC v. United States, 96 Fed. Cl. 672, 708 (2010)
(applying well-established principles of contract interpretation to interpretation of government
solicitations), abrogated on other grounds by Safeguard Base Operations, LLC v. United States,
989 F.3d 1326, 1342 (Fed. Cir. 2021). The Federal Circuit held that although there are no “magic
words” of reference or incorporation, parties should still adopt clear language to indicate
incorporation, such as “is hereby incorporated by reference” or “is hereby incorporated as though
fully set forth herein.” Northrop Grumman Info. Tech., Inc. v. United States, 535 F.3d 1339,
1346 (Fed Cir. 2008) (determining other identifying information, including “title, date, parties to,
and section headings of any document to be incorporated” should be present in contract); see
also Callaway Golf Co. v. Acuschnet Co., 576 F.3d 1331, 1346 (Fed. Cir. 2009) (a “mere
reference to another [document] is not an incorporation of anything therein.” (internal citation
omitted)).

        Here, no clear language of incorporation was used. The OMB memo is not referenced or
otherwise identified in the evaluation criteria section for Subfactor 3. Instead, it was mentioned
only once in the PWS’s Scope of Work which stated, “The Data Center Optimization Initiative
(DCOI) established in OMB Memorandum M-16-19 supersedes the [Federal Data Center
Consolidation Initiative] and fulfills the data center requirements of the Federal Information
Technology Acquisition Reform Act (FITARA).” (AR 365). The PWS further provides that the
DCOI requires agencies to develop and report data center strategies, “[t]ransition to more
efficient infrastructure, such as cloud services and inter-agency shared services[,]” utilize
technological advancements to improve efficiency, and provide quality services for the public.
(Id.). Thus, the plain language of the PWS contradicts Systems Implementers’ argument. It
frames the memo as advocating for modernization of cloud services, rather than excluding cloud
migration from data centers. As OM Group convincingly asserts, the PWS advocates for
modernization and cloud migration. (Int.-Def.’s xMAR at 22).

       Further, the Solicitation describes the HEDC as “comprised of world-class data centers
managed by the 75 ABW/SC hosting over 2000 physical and virtual servers servicing 250+
applications.” (AR 364). This language regarding physical and virtual servers does not preclude
cloud services as Systems Implementers asserts. Rather, it merely indicates there is a physical


                                                 10
aspect to a data center. This point is not contested by the United States. (Def.’s xMJAR at 17
(labeling physical distinction between data centers and cloud environment “non-
controversial[.]”)). Accordingly, the United States does not challenge that “data centers are
physically distinct from a cloud environment[,]” but emphasizes that throughout the Solicitation
the Air Force referenced cloud migration in relation to data center management. (Id.). Therefore,
the Solicitation was subject to the mandate to modernize and consolidate data centers which
necessarily involved cloud migration as part of the management of data centers.

        Systems Implementers’ reliance on the OMB memo is further misplaced because the
Solicitation must be read as a whole. Ginn Grp., Inc. v. United States, 159 Fed. Cl. 593, 602
(2022) (citing Banknote Corp. of Am., 365 F.3d at 1353 (“[W]e must consider the solicitation as
a whole, interpreting it in a manner that harmonizes and gives reasonable meaning to all of its
provisions.”) (internal citations omitted)). As described above, the PWS merely mentions the
memo in the context of utilizing more efficient cloud services. (AR 365). This type of language
is used throughout the Solicitation. For example, the Solicitation’s section “[HEDC] Hosting
Sustainment,” requires contractors to engineer solutions “utilizing industry best practices . . .
[which] involves re-factoring customer systems to be successfully deployed into the HEDC
[Platform As a Service], a designated cloud environment, or a hybrid of the two.” (AR 372). The
United States correctly asserts that under the “mandate to modernize and consolidate data
centers,” cloud migration is linked to data center management. (Def.’s xMJAR at 17).

        Systems Implementers also contends that OM Group’s strength based on past cloud
migration experience ran counter to the evidence before the Agency. (Pl.’s MJAR at 23).
Specifically, Systems Implementers highlights that OM Group’s proposal touted its
“[m]anagement of a [c]loud [e]nvironment.” (Id. (emphasis removed)). As such, Systems
Implementers argues, OM Group’s proposal contained no information or claims that it managed
a tiered data center for the Headquarters, Department of the Army (“HQDA”). (Id. at 25). This
argument is rooted in Systems Implementers’ interpretation that tiered data centers exclude cloud
services. It follows that Systems Implementers believes OM Group’s experience is irrelevant and
does not warrant a strength. As stated above, the Court found Systems Implementers’ claim that
tiered data centers exclude cloud services to be unsubstantiated. This finding renders this related
argument ineffectual.

        For its part, OM Group argues that it earned this strength because it demonstrated
experience with both physical data centers and cloud migration in its project with the HQDA.
(Int.-Def.’s xMJAR at 19). Specifically, OM Group emphasizes that cloud migration involved
“transitioning hundreds of systems and applications from the Pentagon Joint Service Provider
on-premises data center into a cloud environment. . . .” (Id. at 24 (noting appropriate strength
award even under Systems Implementers’ understanding of evaluation criteria)). Therefore, OM
Group concludes its experience warranted a strength under management of a data center. (Id.).

       This disputed experience was highlighted in the Air Force’s Source Selection Evaluation
Board’s (“SSEB”) final report. The report determined that OM Group’s experience migrating
over 150 systems to a cloud environment for the HQDA demonstrated experience exceeding
requirements for data center management. (AR 9802). By asking the Court to discount OM
Group’s experience with cloud migration as an aspect of data center management, Systems
Implementers asks the Court to substitute its discretion for that of the Agency. As the Court


                                                11
previously held, “agencies retain great discretion in determining the scope of a given evaluation
factor.” Harmonia Holdings Grp., LLC v. United States, 153 Fed. Cl. 245, 255 (2021) (internal
citation omitted); Commc’n Constr. Servs., Inc. v. United States, 116 Fed. Cl. 233, 266 (2014)
(“As the Federal Circuit has recognized, challenges to the technical scoring involve the minutiae
of the procurement process, discretionary determinations of procurement officials that a court
will not second guess.”) (internal citations and quotation marks omitted). The Court declines to
do so.

        Furthermore, Systems Implementers concedes that its own strength award under
Subfactor 3 was granted, in part, because of its “hybrid cloud migration” experience. (Pl.’s Repl.
at 15 (citing AR 9846), ECF No. 44). Systems Implementers argues its strength was awarded due
to four enumerated items, only one of which addressed the cloud. (Id. at 15). However, such a
concession indicates that Systems Implementers contemporaneously understood that the Air
Force took cloud migration into account when evaluating experience managing a data center. As
the Court previously stated, “[t]he integrity of the protest process does not permit a protester to
espouse one interpretation or position during the procurement, and then argue during a protest
that the interpretation or position is unreasonable or otherwise improper.” IAP World Servs., Inc.
v. United States, 152 Fed. Cl. 384, 400 (2021) (internal citations omitted).

       To further distinguish its own experience, Systems Implementers highlights that while
previously managing the HEDC it performed tasks such as transforming a Tier I data center to a
Tier IV data center. (Pl.’s MJAR at 48; Pl.’s Repl. at 15 (Tier IV data centers with same basic
requirements)). Under the definition of “tiered” set forth in the OMB memo, “tiered” requires a
“separate physical space for [information technology] infrastructure.” (AR 12386). Accordingly,
Systems Implementers is emphasizing that one facet of its experience with data center
management is solely based in a physical space. However, this distinction is unavailing. Even if
the bulk of Systems Implementers’ experience is with management of a physical data center, that
does not diminish OM Group’s experience with the HQDA. OM Group’s experience was still
relevant and determined to be advantageous to the Government. (AR 9802). “The deference
afforded to an agency’s decision must be even greater when a trial court is asked to review a
technical evaluation.” L-3 Commc’ns EOTech, Inc. v. United States, 83 Fed. Cl. 643, 650 (2008).
Therefore, the Air Force’s decision to award a strength to OM Group for its corporate experience
with cloud migration did not violate the terms of the Solicitation.

               ii. The Air Force properly awarded strengths to OM Group and Transcend for
                   experience with cloud migration “Technologies.”

        Systems Implementers argues that the Air Force violated the terms of the Solicitation and
acted arbitrarily and capriciously by improperly awarding strengths to OM Group and Transcend
for experience with cloud-related “technologies.” (Pl.’s MJAR at 27). Systems Implementers
underscores that Subfactor 3 was “very specific” about which technologies qualified within the
scope of corporate experience and that this list did not include cloud services. (Id. at 28). The
United States counters the strength awards were consistent with the plain language of the
Solicitation, and Systems Implementers merely “misread” that language. (Def.’s Repl. at 18,
ECF No. 45). Similarly, OM Group argues that the Solicitation “identified minimum
technologies” but did not impose other limitations on those technologies. (Int.-Def.’s xMJAR at



                                                12
27) (emphasis in original). The plain language of the Solicitation does not support Systems
Implementers’ argument.

        As stated above, all proposals must be evaluated according to the terms and conditions of
the Solicitation. See FAR 15.305(a). Here, Subfactor 3 provided that offerors would be evaluated
on the breadth and depth of each offeror’s experience in “technologies used in support of the
following:” (a) operating systems, (b) databases, (c) application servers, (d) virtualization, (e)
storage, and (f) networking. (AR 464). Each listed area provided two or three technologies
considered as “minimum acceptability for [the] subfactor[.]” The United States contends that
each listed area is supported by technologies but is not a “technology” itself. (Def.’s xMJAR at
19–20). This is supported by the Administrative Record.

        First, the phrase “technologies used in support of” indicates the six areas listed above are
not the technologies themselves. (AR 464). As the United States convincingly illustrated,
“‘operating systems’ is not a ‘technology’ under this subfactor, rather the offeror was required to
demonstrate its use of technology to support operating systems.” (Def.’s xMJAR at 20). The
Court must, wherever possible, “giv[e] effect to the plain meaning of each word, clause or
sentence.” ManTech Telecomms. & Info. Sys. Corp. v. United States, 49 Fed. Cl. 57, 67 (2011)
(internal citations omitted). Here, the plain meaning of the Solicitation supports the United
States’ interpretation that the six enumerated items require the support of such technologies but
are not the “technologies” to be evaluated. It does not support Systems Implementers’ argument
that there are “six technologies listed in Subfactor 3” and cloud migration was not one of the
enumerated “types of technologies[.]” (Pl.’s MJAR at 29, 31).

         Second, some of the technologies identified under this subfactor explicitly include cloud
services. For example, the virtualization prong’s minimum acceptable technologies, VMware
and Microsoft, both include cloud products. (AR 464). These products are listed in the PWS
which provided more detailed explanations under “Contractor Tasking Requirements.” (AR
360). Regarding VMware, contractors were required to have personnel with expertise and
knowledge of VMware products, including “VMWare Cloud Platform (VMC)[,]” “VMware
products supporting the vCloud Air Network (vCAN) program[,]” and “VMware vRealize Suite
Cloud Management Platform.” (AR 377). Similarly, contractors were required to have expertise
and knowledge of Microsoft products, including “Microsoft Azure,” a cloud environment. (AR
376; see Pl.’s MJAR at 28–29 (highlighting Microsoft Azure as outside evaluation criteria)). The
text of the PWS indicates the virtualization technologies included cloud-related products. See
Severson Grp., LLC v. United States, 152 Fed. Cl. 601, 608–09 (2021) (relying on language from
the PWS to interpret purpose of subfactor). Accordingly, the technologies required to support
virtualization directly contravene Systems Implementers’ argument that the Air Force violated
the evaluation by awarding strengths to Transcend and OM Group for experience with Amazon
Web Services and Microsoft Azure technologies. 5 (Pl.’s MJAR at 30).



5
  Before the GAO, the CO stated that “Microsoft Azure and Amazon Web Services (AWS) are
technologies generally used in support of virtualization . . . because they support and enable




                                                 13
        Systems Implementers also argues that the Air Force evaluated proposals on a different,
unstated basis because the types of technology cited as advantageous to the Government were
“used in sustaining and modernizing a tiered data center[.]” (Pl. MJAR at 29–30). However, “a
solicitation need not identify criteria intrinsic to the stated evaluation factors, and agencies retain
great discretion in determining the scope of a given evaluation factor.” Summit Techs., LLC v.
United States, 151 Fed. Cl. 171, 180 (2020) (quoting PlanetSpace, Inc. v. United States, 92 Fed.
Cl. 520, 536 (2010)). Here, the Air Force determined the scope of “technologies” included cloud
services. In the SSEB report for OM Group, the Air Force explained the depth and breadth of
OM Group’s experience, specifically with “migrating applications into a [c]loud environment
using both Microsoft Azure and Amazon Web Services [] provides a strength in technologies
skillsets and capabilities.” (AR 9803). The Air Force determined this was advantageous because
the cloud would likely play a role in the HEDC’s future as it “anticipates increased onboarding
and consolidation of customer applications and systems to a cloud environment during
performance of the contract.” (Id.). This language was echoed in the SSEB report on Transcend’s
experience. (AR 9868).

        Systems Implementers’ argument hinges on its improper interpretation of what
constitutes a data center. As explained above, the terms of the Solicitation did not exclude cloud
migration from data centers and their corresponding technology. When read as a whole, the
Solicitation indicates that cloud “technologies” were not excluded by the Air Force because they
support modernization and efforts to consolidate data centers. See Banknote Corp. of Am., 365
F.3d at 1353. The Air Force’s strength awards to OM Group and Transcend were consistent with
the stated evaluation criteria and not arbitrary, capricious, an abuse of discretion, or otherwise
contrary to applicable law or regulation.

              iii. The Air Force’s strength award to OM Group for “Cyber Risk Management”
                   was not arbitrary or capricious.

        Systems Implementers maintains that OM Group improperly received a strength under
Subfactor 3 for its cyber risk management when it failed to demonstrate experience with
cybersecurity through a Level 3 Capability Maturity Model Integration (“CMMI”) certification
and Information Technology Infrastructure Library (“ITIL”) framework. 6 (Pl.’s MJAR at 31–
32). First, Systems Implementers contends the CMMI certification is unrelated to managing
cyber risk because it does not concern cybersecurity. (Id. at 31). Second, Systems Implementers



operating systems, databases, application servers, etc. to be used in a virtual cloud environment.”
(AR 12543).
6
 CMMI is “[a] process improvement approach that provides organization with the essential
elements or effective processes that ultimately improve their performance.” (AR 1064 (quoting
glossary from Systems Implementers’ proposal)). ITIL is “[a]n Information Technology (IT)
management framework that provides practices for Information Technology Services
Management (ITSM), IT development and IT operations. ITIL gives detailed descriptions of
several important IT practices and provides comprehensive checklists, tasks and procedures that
any IT organization can tailor to its needs.” (AR 1076 (same)).


                                                  14
argues that OM Group’s proposal framed its ITIL experience in the future tense, so the strength
award “r[an] counter to the evidence” before the Air Force. (Id.).

        The United States argues CMMI does “address an organization’s cybersecurity maturity.”
(Def.’s xMJAR at 21). OM Group counters that CMMI reduces cyber risk through process
maturity and argues Systems Implementers “misconstrue[s]” the evaluation criteria by confusing
“cybersecurity” with “cyber.” (Int.-Def.’s xMJAR at 28–30; Int.-Def.’s Repl. at 14, ECF No. 46).
OM Group also argues its proposal used the present tense when describing its experience using
ITIL. (Int.-Def.’s xMJAR at 30). The Court finds that the Air Force reasonably awarded OM
Group’s strength for cyber risk management.

         The Court reviews agency action to determine if “the contracting agency provided a
coherent and reasonable explanation of its exercise of discretion.” Impresa Construzioni Geom.
Domenico Garufi v. United States, 238 F.3d 1324, 1333 (Fed. Cir. 2001) (quoting Latecoere
Int’l, Inc. v. Dep’t of Navy, 19 F.3d 1342, 1356 (11th Cir. 1994)). Here, Systems Implementers
has failed to demonstrate that the Air Force violated the terms of the Solicitation. See Galen
Med. Assocs., Inc. v. United States, 369 F.3d 1324, 1330 (Fed. Cir. 2004) (protestor with burden
of proof in negotiated procurement bid protest). As recited above, for Subfactor 3 the Agency
evaluated the breadth and depth of offerors’ examples of corporate experience with cyber risk
management. (AR 464 (specifically stating “[r]isk management in the following categories: . . .
(c) [c]yber”)). “Cyber” is presented as a category of risk management. This is distinct from
cybersecurity, presented as its own area under Subfactor 3 – Corporate Experience, with equal
importance to “[r]isk management.” Therefore, they are distinct concepts and may not be used
interchangeably based on the terms of the Solicitation.

         Importantly, Systems Implementers confuses cyber risk management with cybersecurity.
For example, in its motion, Systems Implementers argues that OM Group’s CMMI certification
does not address an organization’s cybersecurity maturity, practices, or controls. (Pl.’s MJAR at
32). It further contends that CMMI is unrelated to an organization’s “cybersecurity procedures or
implementation of cybersecurity controls, much less its experience in managing cyber risk.” (Id.
at 27) (emphasis in original). The Oxford dictionary defines “cyber” as “[o]f, relating to, or
involving (the culture of) computers, virtual reality, or the internet; futuristic.” Oxford English
Dictionary Online, https://www.oed.com/view/Entry/250878?rskey=y6HBxc&result=1&is
Advanced=false#eid (last visited Oct. 11, 2022). Conversely, the Oxford dictionary defines
“cybersecurity” as security also relating to computers or the internet, but especially “that
intended to protect against viruses or fraud.” Oxford English Dictionary Online,
https://www.oed.com/view/Entry/250879?redirectedFrom=cybersecurity#eid117229282 (last
visited Oct. 11. 2022). The dictionary definitions demonstrate the terms are distinct. “Cyber” is
more expansive encompassing computers and technology generally, whereas “cybersecurity” is
specific and directly addresses the protection of computers. This distinction is key to the
reasonableness of the Air Force’s strength award.

        Regarding Systems Implementers’ first argument, the record demonstrates it was
reasonable for the Air Force to determine the CMMI certification illustrated experience with
cyber risk management. As the Air Force explained, CMMI is a maturity model that can gauge
cyber security risk and determine an organization’s preparedness to address threats. (AR 9803).
Therefore, the Air Force concluded, OM Group’s CMMI certification complies with and exceeds


                                                15
the minimum requirements to decrease cyber risk. (Id.). Systems Implementers further argues
there is no connection between ITIL and cyber risk management experience. (Pl.’s MJAR at 33).
However, Systems Implementers fails to support this assertion with evidence. It merely spells
out the acronym and states that, like CMMI, ITIL is a set of detailed practices, so it does not
address cyber risk. (Id.). Such an explanation fails to engage with the Air Force’s determination
that “strong compliance assurance processes” decrease cyber risk. (AR 9803). Both
determinations are within the Air Force’s discretion. When the Court reviews an agency’s
technical evaluation, it applies “another separate level of deference, as it falls within a special
category of ‘discretionary determinations’ that the Court ‘will not second guess.’” Ginn Grp.,
Inc., 159 Fed. Cl. at 601 (quoting E.W. Bliss Co., 77 F.3d at 449)).

        The United States also highlights that Systems Implementers’ proposal invoked its own
CMMI certification under “Corporate Experience: Cybersecurity” to demonstrate it could
“manage processes, manage risk, and integrate cybersecurity considerations into every aspect of
the org[anization].” (Def.’s Repl. at 17–18 (citing AR 8247)). Again, Systems Implementers
cannot rely on one understanding of a term or phrase during the procurement and in the same
breath argue that the same interpretation is unreasonable during its protest before this Court. See
IAP World Servs., Inc., 152 Fed. Cl. at 400. Based on the language of its proposal, Systems
Implementers understood CMMI’s “structured framework” helped risk management. (AR 8247).
This persuasively demonstrates that Systems Implementers’ contemporaneous understanding of
“cybersecurity” and “cyber risk management” incorporate CMMI certification.

        Systems Implementers further asserts that OM Group does not have current experience
with ITIL because “it intends to use ITIL in the future.” (Pl.’s MJAR at 34 (emphasis removed)).
This argument hinges on the fact that OM Group said it “will” adopt ITIL framework for IT
services. (AR 7804). Systems Implementers argues that this language demonstrates OM Group’s
proposal failed to show its experience using ITIL during the procurement process. (Pl.’s MJAR
at 34). However, this cherry-picked language is unpersuasive.

        The United States and OM Group convincingly contend that Systems Implementers
“misread[]” OM Group’s proposal to disregard its current experience with ITIL. (Def.’s Repl. at
18; Int.-Def.’s xMJAR at 30). OM Group’s proposal stated, “[w]e leverage ITSM [Information
Technology Service Management], such as ITIL.” (AR 7804). It further stated “[w]e have
successfully used our people, processes and technology to address Data Center changes . . . .”
(AR 7790). This clearly demonstrates OM Group’s current experience, not lack thereof. OM
Group also argues that its proposal used the present tense when discussing ITIL. It points out that
throughout its proposal it used terms such as “[w]e leverage[,]” “[o]ur team leverages
ITIL/ITSM . . . .” (Int.-Def.’s Repl. at 15 (citing AR 7804)). Systems Implementers took OM
Group’s language out of context to challenge its experience, but the proposal indicates OM
Group’s intent to deploy this framework during contract performance.

        The administrative record establishes that the Air Force reasonably exercised its
discretion by awarding OM Group a strength for its “Cyber Risk Management. See UnitedHealth
Mil. & Veterans Servs., LLC, 132 Fed. Cl. at 551. Systems Implementers fails to demonstrate
that the award was arbitrary or capricious. See Galen Med. Assocs., Inc., 369 F.3d at 1330
(“higher burden exists because the contracting officer engages in what is ‘inherently a
judgmental process.’”). Therefore, the Air Force properly awarded a strength to OM Group.


                                                16
       B. The Air Force’s evaluation of Subfactor 1 was rational.

        Systems Implementers argues that the Air Force disregarded the evaluation standards set
forth in the Solicitation under Subfactor 1. (Pl.’s MJAR at 34). Specifically, Systems
Implementers claims its more comprehensive, in-depth approach to the hypothetical scenario
should have received a strength because the Solicitation provided it would evaluate each
proposal “on the degree to which the offeror demonstrates a comprehensive and in-depth
approach to the scenario requirements[.]” (Id.; AR 462–63). Systems Implementers contends the
Air Force instead focused on whether offerors achieved the scenario’s “end state requirement[.]”
(Pl.’s Repl. at 24).

        The United States counters that although the Solicitation provided proposals would be
evaluated on comprehensiveness, strengths are only awarded when the proposal is advantageous
to the Government during contract performance. (Def.’s xMJAR at 23). The United States argues
the Air Force determined that Systems Implementers’ approach was not more advantageous, so it
did not warrant a strength. (Id. at 24). Similarly, OM Group argues Systems Implementers fails
to identify any detail that warrants a strength or rating above “Acceptable.” (Int.-Def.’s xMJAR
at 33–34). It highlights the Air Force determined such details “are not relevant or necessary for
the requirements of the scenario.” (Id. at 34 (citing AR 12564) (emphasis removed)).

        “The [C]ourt should not substitute its judgment for that of a procuring agency.” Cincom
Sys., Inc. v. United States, 37 Fed. Cl. 663, 672 (1997). This is especially true regarding “the
minutiae of the procurement process” where procurement officials are making discretionary
determinations. Id. The Court must afford the agency “even greater” deference when reviewing a
technical evaluation. L-3 Commc’ns EOTech, Inc., 83 Fed. Cl. at 650. Here, the Solicitation
stated a strength was “an aspect of an offeror’s proposal that has merit or exceeds specified
performance or capability requirements in a way that will be advantageous to the Government
during contract performance.” (AR 460). When evaluating the proposals, the Air Force
determined that although Systems Implementers provided a “more detailed approach” to the
hypothetical scenario, this was not more advantageous to the Government. (AR 9909).
Specifically, the Comprehensive Analysis Report (“CAR”) explained that the scenario’s
requirements “guided” all three offerors to “the same or similar end states.” (Id.). Accordingly,
there was little differentiation between the offerors. (Id.).

       The agency is required to articulate a “rational connection between the facts found and
the choice made.” Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962). The
Court’s role is to determine whether the agency’s explanation of its exercise of discretion was
both coherent and reasonable. Impresa Construzioni, 238 F.3d at 1332–33. Therefore,
disappointed bidders must meet a heavy burden to show the decision lacked a rational basis.
Orion Tech., Inc. v. United States, 704 F.3d 1344, 1351 (Fed. Cir. 2013) (internal citation
omitted). To challenge a best-value determination, specifically, the protester must offer more
than mere disagreements with the agency’s overall assessment of the adequacy of different
proposals. Banknote Corp. of Am., Inc., 56 Fed. Cl. at 384.

       Here, OM Group, Systems Implementers, and Transcend each received Acceptable/Low
Risk ratings for their solutions under Subfactor 1. (AR 9906–07). Within these ratings, the Air
Force distinguished between the proposals. For example, OM Group received two weaknesses


                                               17
that the Air Force believed were “likely to be correctable with normal Government monitoring . .
. .” (AR 9906). More specifically, OM Group’s proposal failed to account for “server racks
(housing), cabling and power components to support a [Continuity of Operations/Portable
Operating Datacenter] environment” and was not as detailed as the Air Force “would have liked
to see.” (AR 9907). For its part, Systems Implementers had a single weakness that the Air Force
determined “would likely be corrected by normal Government oversight/monitoring.” (AR
9907). 7 Systems Implementers’ weakness involved the “incorrect sequencing of tasks” for the
project schedule’s Work Breakdown Structure. (AR 9908).

       The Air Force’s rationale for each offeror rating is reasonable and coherent. See Impresa
Construzioni, 238 F.3d at 1332–33. It reflects a considered assessment of each proposal’s
adequacy and the final determination that these minor weaknesses warranted the same
Acceptable/Low Risk ratings. Merely adding detail to an explanation does not warrant a strength
award. Therefore, the Air Force’s evaluation of Subfactor 1 was not arbitrary or capricious, an
abuse of discretion, or otherwise contrary to applicable law or regulation.

         C. Systems Implementers has standing.

        To possess standing to bring a bid protest, a plaintiff must be an “interested party,” or “an
actual or prospective bidder” who possesses a “direct economic interest” in the procurement.
CliniComp Int’l, Inc. v. United States, 904 F.3d 1353, 1358 (Fed. Cir. 2018). “In a post-award
bid protest, the relevant inquiry is whether the bidder had a ‘substantial chance’ of winning the
award.” Eskridge & Assocs. v. United States, 955 F.3d 1339, 1345 (Fed. Cir. 2020) (quoting
Statistica, Inc. v. Christopher, 102 F.3d 1577, 1582 (Fed. Cir. 1996)). The protestor must
establish “not only some significant error in the procurement process, but also that there was a
substantial chance it would have received the contract award but for that error.” Id.

        OM Group argues that Systems Implementers lacks standing to bring this bid protest.
(Int.-Def.’s xMJAR at 12–17). Specifically, it asserts that even if Systems Implementers
succeeds on the substantive merits, it does not have a substantial chance of award because its bid
was approximately $30 million more than Transcend’s bid. (Id. at 36; AR 9923). Systems
Implementers contends that if a combination of its arguments regarding Subfactors 1 and 3
succeed, then it necessarily meets the substantial chance standard. (Pl.’s Repl. at 30–31). 8

        Here, Systems Implementers was one of four offerors considered by the Air Force. (AR
9906–30 (providing comparative analysis between four offerors)). In the Solicitation, the Air
Force provided that the evaluation of the Technical Factor and its five subfactors was
“significantly more important than price.” (AR 460). Further, the CO determined that Systems
Implementers’ proposal was “awardable, affordable and executable[.]” (AR 12674). Its proposal
was ultimately rejected because OM Group’s and Transcend’s were less expensive and more
highly rated. (Id.). But for the Air Force’s emphasis on modernization and innovative


7
    Transcend received no strengths or weaknesses under Subfactor 1.
8
 The United States does not address this argument in its briefing. (See Def.’s xMJAR; Def’s
Repl.).

                                                 18
technologies, Systems Implementers—one of four offerors whose proposal was “awardable”—
had a substantial chance of winning the contract. Therefore, the Court determines that Systems
Implementers has standing to bring this bid protest.

       D. Systems Implementers failed to satisfy the requirements for relief.

         Systems Implementers also seeks as relief a permanent injunction requiring the Air Force
to reevaluate proposals, stop OM Group’s performance of the contract, and terminate the award
to OM Group. (Pl.’s MJAR at 1–2). For the Court to grant injunctive relief, the plaintiff must
succeed on the merits of the case. PGBA, LLC v. United States, 389 F.3d 1219, 1228–29 (Fed.
Cir. 2004) (discussing the four-part test for injunctive relief, including a determination of
whether “the plaintiff has succeeded on the merits of the case”). Here, Systems Implementers has
not succeeded on the merits, so the Court is unable to award injunctive relief and need not
analyze the remaining factors for injunctive relief. Int’l Res. Recovery, Inc. v. United States, 64
Fed. Cl. 150, 164 (2005) (“A plaintiff that cannot show that it will actually succeed on the merits
of its claim cannot prevail on its motion for injunctive relief.”).

                                      III.   Conclusion

      Accordingly, the Court DENIES Systems Implementers’ Motion for Judgment on the
Administrative Record, (ECF No. 40), and GRANTS the United States’ and OM Group’s Cross-
Motions for Judgment on the Administrative Record. (ECF Nos. 42, 43).

       The parties shall meet and confer and file a joint status report proposing redactions to the
memorandum opinion by November 14, 2022, to allow the Court to file a public version of the
opinion.

      The Clerk is DIRECTED to enter judgment for Defendants. Each party shall bear their
own costs.

       IT IS SO ORDERED.

                                                                     s/  David A. Tapp
                                                                     DAVID A. TAPP, Judge




                                                19